—Order reversed and application granted, without costs. Memorandum: We find no unconstitutionality in the provisions of subdivision 9 of section 402 of the Correction Law; and Special Term erred in denying the applications for the appointment of two physicians for the mental examinations of David Lindner and John Cesario in accordance with that subdivision (see Fhagen v Miller, 29 NY2d 348, 353-354). We agree with and adopt the opinion of Mr. Justice Edward F. McLaughlin in People ex rel. Overton v Director of Cent. N. Y. Psychiatric Center (99 Misc 2d 1116). The matters of the constitutionality of the other provisions in section 402 of the Correction Law were neither briefed nor argued, and we do not reach them. All concur, except Schnepp, J., who dissents and votes to affirm the order, in the following memorandum.